Citation Nr: 0124378	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Meniere's disease 
with vertigo.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for hearing loss and tinnitus.  This appeal also 
arises from a February 2001 rating decision of the Boston, 
Massachusetts, RO that denied service connection for 
Meniere's disease with vertigo.  The veteran has relocated 
and this claim arises on appeal from the RO in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence does not show that Meniere's disease with 
vertigo was incurred in or aggravated by the veteran's 
service.

3.  The evidence shows that the veteran's hearing loss 
preexisted his entry to service and did not undergo any 
permanent increase in severity during his service.

4.  The evidence does not show that tinnitus was incurred in 
or aggravated by the veteran's service.


CONCLUSIONS OF LAW

1.  Meniere's disease with vertigo was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.310 (2001).

2.  Hearing loss preexisted service and did not undergo any 
increase in severity during service.  38 U.S.C.A. §§ 1110, 
1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310, 
3.385 (2001).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's applications for service 
connection for Meniere's disease, hearing loss, and tinnitus.  
There is no issue as to substantial completeness of the 
applications.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  VA 
has secured all VA and private medical records that the 
veteran has indicated are available and pertinent to his 
claim, and VA has satisfied its duty to assist with respect 
to such records.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In fact, the veteran informed VA in a July 1998 letter that 
since discharge he had not sought any medical treatment for 
hearing loss.  He stated that he had received testing at a 
free hearing clinic "several years ago," but that there was 
no documentation of that testing because the results were 
given verbally.  He stated that he had surgery for Meniere's 
disease in 1984 and that the only official audiology test he 
ever had prior to that letter was in June 1998.  The records 
of the veteran's treatment for Meniere's disease in 1984 and 
the private audiological examination dated in June 1998 are 
both of record in the claims folder.  The veteran has not put 
VA on notice of any medical records that may be pertinent to 
his claim that are not contained in the claims folder.

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claims, by means of the 
statement of the case, the supplemental statement of the 
case, and rating decisions issued regarding his claims.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2001).  

VA has also afforded the veteran examinations to determine 
whether the claimed disabilities were incurred or aggravated 
in service.  While one examiner reported that service medical 
records were unavailable, the examiner considered an accurate 
history, as reported in those records.  Therefore, the lack 
of access to the actual records, did not prevent the 
examination from being a fully informed one.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
veteran's claims, have been satisfied.

The veteran contends that Meniere's disease with vertigo, 
hearing loss, and tinnitus were incurred in or aggravated by 
service and that service connection for those conditions is 
warranted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2000).  Disability 
that is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2000).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2000).  Other organic diseases of the 
nervous system are a chronic diseases with a presumptive 
period of one year.  38 C.F.R. §§ 3.307, 3.309 (2000).

The evidence shows that the veteran served on active duty 
from September 1961 to September 1965.  His June 1961 service 
enlistment examination showed his ears including eardrums to 
be normal.  The audiometer examination found pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
5
10
70
LEFT
15
15
10
70

The veteran entered active duty on September 12, 1961.  A 
September 15, 1961, service medical report shows that an 
audiogram found pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
45
45
LEFT
35
20
30
45
45

An April 26, 1965, service medical report shows that the 
veteran was seen for possible otitis of the left ear.  He 
complained of a clogged sensation and pain in the left ear.  
Examination found an abscess of the left external ear.  An 
April 28, 1965, service medical report shows that the 
veteran's left ear was rechecked.  The canal was drained and 
cleansed with water.  Cotton wick was applied to the 
incision.  An April 29, 1965, service medical report shows 
that the wound was healed.  There was no apparent infection 
or cellulitis present.

A June 19, 1965, service medical report shows that the 
veteran was treated for a laceration of about 0.5 inches on 
the chin and an abrasion of the right side of the forehead.  
He received four silk sutures.

The veteran's September 1965 service separation examination 
found his hearing to be 15/15 bilaterally for whispered voice 
testing.  His general ear and ear drum examinations were 
normal.

A 1984 private audiological evaluation found pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
10
5
50/70
LEFT
10
10
15
55/80

A May 29, 1984, private audiological evaluation found pure 
tone thresholds, in decibels, were as follows:





HERTZ


500
1000
2000
4000
RIGHT
5
10
10
60/75
LEFT
20
10
15
55/80

A July 3, 1984, private audiological evaluation found pure 
tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
10
10
50/75
LEFT
10
10
15
55/80

A July 3, 1984, private medical report shows that the veteran 
complained of pain, dizziness, and nausea.  Another July 3, 
1984, private medical report shows that the veteran had 
dizziness for approximately one year with increased frequency 
of episodes of dizziness that lasted for a number of hours, 
associated with roaring tinnitus and hearing loss.  He had 
been documented to have fluctuating hearing loss, 
particularly in the low frequencies.  In his left ear he also 
had pressure sensation with the attacks.  The diagnosis was 
Meniere's disease and a left retrolabyrinthine vestibular 
neurectomy was proposed for control of the dizziness.

A July 5, 1984, private medical report shows that the veteran 
had left Meniere's disease.  A left retrolabyrinthine 
acoustic neurectomy was performed.  The surgeons found well-
developed air cells and well-defined cleavage between "VN + 
CN."  The discharge summary shows that the veteran was 
discharged on July 10, 1984, after a very good and uneventful 
recovery.  He complained of only minimal unsteadiness and no 
episodes of dizziness.

A June 1998 private physician's letter shows that the veteran 
reported constant ringing in both ears.  He denied any noise-
related hobbies, but had served in the military and was 
exposed to gunfire.  He also stated that he had surgery in 
the left ear for treatment related to Meniere's disease in 
1984.  The hearing test indicated a mild to profoundly 
sloping high frequency sensorineural hearing loss in the 
right ear, with good discrimination ability.  The left ear 
showed a profound sensorineural hearing loss with poor 
discrimination.  The veteran was prescribed hearing aids.

A January 16, 2001, VA examination shows that the veteran was 
58 years old.  He had been discharged from the Navy in 
September 1965 after serving for four years.  It was stated 
in records provided to the examiner that the veteran had 70 
decibels of hearing loss at 4000 Hertz on his enlistment 
examination in June 1961.  That audiogram was not provided as 
part of his medical record.  Some time between 1964 and 1965, 
the veteran had a cyst in his left ear canal that was 
successfully lanced and the infection rapidly resolved.  In 
approximately 1983, the veteran developed Meniere's disease 
involving his left ear.  His symptoms were recurrent vertigo 
that was unresponsive to medications, fluctuating hearing 
loss, tinnitus, and pressure in his left ear.  He saw a 
nationally well known ear surgeon and on July 5, 1984, 
underwent a left vestibular nerve section to resolve the 
vertigo.  The operation was completely successful.  The 
dizziness had not returned.  At the time of the examination, 
the veteran complained of intermittent tinnitus in the left 
ear.  It was high-pitched and sounded like ringing.  He was 
coping very well with the problem and described the tinnitus 
as moderate to severe in intensity when at its worst.  It 
could last up to three or four hours.  He also had rather 
less significant tinnitus in the right ear, which was also 
intermittent.

The veteran stated that he had severe hearing loss in his 
left ear.  The right ear also had some decreased hearing.  He 
had a history of noise exposure while serving as a jet 
aircraft mechanic in service.  He did not use ear protection.  
The veteran denied any family history of hearing loss, 
tinnitus, or vertigo.

In July 1984, a physician described the veteran's hearing 
loss in the left ear as ranging from 5 decibels to 25 
decibels in the low range with excellent discrimination.  The 
veteran's hearing loss at the time of the examination showed 
a poor speech recognition score of 32 percent in the left ear 
with severe to profound sensorineural hearing loss.

Physical examination found that the left ear demonstrated a 
scar behind the ear consistent with his previous surgery.  
The ear canal was normal and the eardrum was normal.  On the 
right side, the ear canal and eardrum were both normal.  On 
audiological evaluation, the  pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
75
80
LEFT
100
90
75
85
95

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 32 percent in the left ear.

The examiner provided diagnoses of high frequency 
sensorineural hearing loss in the right ear, consistent with 
noise induced hearing loss; severe to profound sensory neural 
hearing loss in the left ear, consistent with progressive 
Meniere's disease; bilateral intermittent moderate to severe 
tinnitus, worse on the left side; and resolved recurrent 
vertigo due to Meniere's disease.

The examiner provided an opinion that the veteran's Meniere's 
disease involving the left ear was not related to the 
procedure he received while in service or to noise exposure.  
It appeared to have occurred spontaneously.  The vertigo 
associated with that condition was cured with the surgery, 
however, the veteran had continued to have a deterioration in 
the hearing in this left ear and a persistence of tinnitus.

The examiner also observed that the veteran had 70 decibels 
of hearing loss at 4000 Hertz on a 1961 enlistment audiogram.  
This would suggest that his hearing loss predated his noise 
exposure.  The examiner had not seen that audiogram, but 
provided an opinion that if that information was accurate, 
then the veteran's hearing loss on the right was not related 
to noise exposure.  The examiner also opined that the 
tinnitus in the right ear which was mild and intermittent 
would also be related to the preexisting hearing loss rather 
than to noise exposure.  With regard to the left ear, the 
examiner stated the hearing loss and tinnitus could only be 
accounted for on the basis of Meniere's disease that was 
unrelated to any of these service events.

The examiner also mentioned that the veteran stated that he 
was mugged and suffered trauma to the head while in service.  
One cause of Meniere's disease is trauma to the ear, however, 
there was no documentation that the veteran suffered any ear 
trauma as a result of the assault.  Therefore, the examiner 
concluded that the Meniere's disease was not post-traumatic.

I.  Entitlement to service connection for Meniere's disease 
with vertigo.

The evidence of record does not show that the veteran 
complained of, was treated for, or was diagnosed with 
Meniere's disease or vertigo while in service or within one 
year following his separation from service.  The first 
evidence of record of any complaint of Meniere's disease is 
dated in July 1984, which at that time stated that the 
condition had been present for approximately one year.  
Neither that evidence nor any subsequent competent medical 
evidence relates the veteran's Meniere's disease or vertigo 
to his service.  In fact, the recent VA examination found 
that the veteran's Meniere's disease occurred spontaneously 
and specifically found that it was not related to his left 
ear surgery, to noise exposure, or to head trauma the veteran 
incurred in service.  Therefore, the Board finds that there 
is no evidence of record showing that the veteran's Meniere's 
disease with vertigo is causally related to his service, was 
incurred in or aggravated by service, or manifested to a 
compensable degree within one year following his separation 
from active service.

Accordingly, the Board finds that Meniere's disease with 
vertigo was not incurred in or aggravated by service.  The 
preponderance of the evidence is against the veteran's claim 
and therefore service connection for Meniere's disease with 
vertigo is denied.  38 U.S.C.A. §§ 1110, 1153, 5103A; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310.



II.  Entitlement to service connection for hearing loss.

The regulations provide that the veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2000).

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (2000).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2000).

For wartime service and peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2000).

The Board finds that the veteran's hearing loss preexisted 
service.  His enlistment examination and an audiogram 
conducted three days following his entry to service show that 
he had hearing loss at the time of his entry to service.  
Thus, the presumption of soundness is not for application.  
38 U.S.C.A. § 1111.  The recent VA examination also found 
that the veteran's enlistment audiogram showed preexisting 
hearing loss.  Therefore, the Board finds that the veteran's 
hearing loss preexisted his service.  Where a condition 
preexisted service, the Board must determine whether that 
preexisting condition was aggravated.

At the time of his separation from service, the evidence 
shows that the veteran's hearing testing was 15/15 for 
whispered voice bilaterally.  Thus, there is no competent 
evidence that the veteran's hearing loss underwent any 
increased in severity during his service.  In the absence of 
evidence showing an increase in the severity of the veteran's 
hearing loss during service, aggravation is not presumed.

Furthermore, there is no competent medical evidence that the 
veteran's hearing loss was aggravated or underwent any 
increase in severity during his service.  Therefore, the 
Board finds that the evidence does not show aggravation of 
the veteran's preexisting hearing loss.

The January 2001 VA examination found that the veteran's 
hearing loss predated his service.  The examiner therefore 
found that the hearing loss was not related to noise exposure 
in service.  The examiner also provided an opinion that the 
left ear hearing loss was due to the veteran's Meniere's 
disease and not due to any service event.

Accordingly, the Board finds that the veteran's hearing loss 
preexisted service and did not undergo any permanent increase 
in severity during service.  The preponderance of the 
evidence is against the veteran's claim and therefore service 
connection for hearing loss is denied.  38 U.S.C.A. §§ 1110, 
1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310.

III.  Entitlement to service connection for tinnitus.

The evidence of record does not show that the veteran 
complained of, was treated for, or was diagnosed with 
tinnitus while in service or within one year following his 
separation from service.  The first evidence of record of any 
complaint of tinnitus is dated in July 1984.  Neither that 
evidence nor any subsequent evidence relates the veteran's 
tinnitus to his service.  In fact, the evidence relates that 
the veteran's left ear tinnitus to his Meniere's disease and 
his right ear tinnitus to the hearing loss, which preexisted 
his service.  Therefore, the Board finds that there is no 
evidence of record showing that the veteran's tinnitus is 
causally related to his service, was incurred in or 
aggravated by service, or manifested to a compensable degree 
within one year following his separation from active service.

Accordingly, the Board finds that tinnitus was not incurred 
in or aggravated by service.  The preponderance of the 
evidence is against the veteran's claim and therefore service 
connection for tinnitus is denied.  38 U.S.C.A. §§ 1110, 
1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310.


ORDER

Entitlement to service connection for Meniere's disease with 
vertigo is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



		
	Mark D Hindin
	Member, Board of Veterans' Appeals

 



